MATTHIAS, J.
1. The provisions of Section 5649-9c, General Code, enacted for the benefit and protection of the taxpayer, are mandatory and must be substantially complied with.
2. ' In the submission of the question of the issuance of bonds of a political subdivision, pursuant to the provisions of Section 5649-9a, General Code, a form of ballot which recites only the amount and purpose of the proposed issue and does not disclose the estimated tax levy outside of all existing limitations and the maximum period of years required to pay the principal and interest of such bonds, is not a substantial compliance with Section 5649-9c, General Code.
Writ denied.
Marshall, CJ., Jones, Day, Allen, Kinkade, and Robinson, JJ., concur.